Citation Nr: 0720704	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  94-46 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active military service from October 1965 to 
April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).  In May 2006, the Board , in pertinent 
part, remanded the claim for hepatitis C.  That issue has 
been returned to the Board following completion of the action 
directed in the Board remand.  


FINDING OF FACT

The evidence includes a post-service diagnosis of hepatitis 
C, but does not indicate the disorder is associated with any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service nor 
as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO/AMC dated in July 2003, June 2006 and August 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Adequate opportunities to submit 
evidence and request assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO sent notice which discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the March 2007 Supplemental Statement of the Case 
(SSOC).  The veteran has been thoroughly informed consistent 
with controlling law, and indicated in June 2006 he had no 
additional evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error given the thorough adjudication of 
this claim in the SSOC.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

The Board further finds that the September 2006 VA 
examination report, combined with the service medical record 
and post service record, provide sufficient competent medical 
evidence for the VA to make a decision on the claim.  Under 
such circumstances, an additional examination is not 
necessary.  See 38 C.F.R. § 3.159 (c) (4) (2006).  

The veteran avers that he contracted hepatitis C in service, 
most probably when he stepped on a needle, but also possibly 
when he received medical treatment for various conditions in 
service, when he engaged in high risk sexual activity in 
service, or when he underwent a rhinoplasty in service.  In 
June 2001, he filed a claim for service connection for 
hepatitis C.  The RO denied that claim in the rating decision 
on appeal.  
Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(c)(3) (2006).  Organic diseases and disabilities which 
are a secondary result of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin (See paragraph (d) of 38 C.F.R. § 3.301 
regarding service connection where disability or death is a 
result of abuse of drugs.).  Drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of hepatitis C.  In his 
report of medical history at the time of enlistment in 
September 1965, the veteran reported that he had a history of 
appendicitis.  He underwent circumcision in October 1967.  He 
had gonorrheal urethritis in November 1967 and a rhinoplasty 
in January 1968.  In February 1968, he was evaluated to rule 
out a foreign body in the distal right leg thought to be a 
probable needle.  A radiographic report reflects no evidence 
of a radiopaque foreign body.  During his examination prior 
to separation in April 1969, a circular identifying body 
mark, scar  or tattoo was reported on the left shoulder.  No 
blood abnormality associated with hepatitis C was noted.  
There is no record of a transfusion.  

In a Board decision in May 2006 service connection was denied 
for PTSD, as it was determined that the veteran was never in 
combat during his military service.

Post service records reveal that in July 1989, the veteran 
underwent closed reduction of a nasal fracture.  A history of 
hepatitis B was noted in a March 1992 VA report of physical 
examination.  The records are replete with reference to long 
term illegal drug use.  In an April 1994 VA psychiatric 
summary the veteran reported a history of drug use since 
1963, beginning with heroin and using cocaine since 1971.  
The multi-axial diagnosis included cirrhosis of the liver and 
hepatitis.  In a December 2000 nurse note and a June 2001 
liver disease outpatient treatment note, the veteran was 
noted to have a past history of hepatitis C.  Testing shows 
positive hepatitis C antibody in January 2001.  The record 
thereafter reflects treatment and maintenance related to that 
condition.  In August 2003 and June 2006, the veteran filled 
out a questionnaire indicating his risk factors for hepatitis 
C included primarily high risk sexual activity in the Navy.  

The veteran was afforded a VA examination by a liver 
specialist in September 2006.  At that time, the examiner 
noted he reviewed the claims folder.  He noted the service 
medical history and the post service history, as well as 
chronic hepatitis C with incapacitating episodes.  He noted 
past episodes of ascites.  He also noted that there were no 
blood transfusions in service.  He also observed that while 
the veteran noted possible blood exposure during combat, no 
combat had been documented.  The examiner noted extensive 
nasal heroin use and nasal cocaine use post service, with no 
transfusions, occupational exposure or tattoo.  He noted 
there was no tattoo even though one was apparently indicated 
to be present on the shoulder on the service separation 
examination.  He noted that the 1992 VA examination reported 
dated the cocaine use to 1971 and the heroin use to 1963.  

The examiner observed that based on his expert medical review 
of the file the first recorded test confirming Hepatitis C in 
the claims folder was dated August 20, 1996.  He also noted a 
confirmatory HCV qualitative RNA was dated February 2001.  
Liver biopsy in June 1992 revealed cirrhosis.  Resolved 
hepatitis B was noted in October 1991 tests.  The examiner 
made a diagnosis of cirrhosis secondary to alcoholic liver 
disease, chronic hepatitis C, less likely than not which 
began in service.  The examiner opined that the single 
documented episode of gonorrhea in service was an unlikely 
vector for transmission of hepatitis C.  Sexual transmission 
was, as explained by the examiner, an extremely inefficient 
means of transmission and requires multiple exposures.  
Transmission through intra-nasal cocaine and heroin use is 
efficient and high risk.  Hence he concluded that the 
veteran's hepatitis C was less likely than not connected to 
the in-service events and more likely due to extensive post 
service intranasal drug use.  

The veteran has a diagnosis of hepatitis C; however, there is 
no competent evidence indicating that this disorder is 
associated with any established event, injury, or disease 
during active service.  To the extent the veteran may have 
implied in statements during medical treatment that he 
contracted hepatitis C as a result of illegal drugs during 
active service (when he claimed drug use since 1963), the 
Board finds service connection is precluded because drug 
abuse is deemed not to have been in the line of duty.  See 38 
C.F.R. § 3.301(d).

Hepatitis C was first diagnosed many years after service.  
While the veteran believes his hepatitis C was incurred as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  To the contrary, the probative, 
competent medical evidence, the VA opinion dated in September 
2006, is wholly against the claim.  The VA physician 
considered the entirety of the medical record and conducted a 
thorough examination.  His expert opinion is uncontroverted 
and is thus accorded substantial probative weight.  
Therefore, the Board finds entitlement to service connection 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


